DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (US 20190255709 A1) hereinafter Inagaki in view of Saito (US 10948917 B2) hereinafter Saito.
Regarding claim 1, Inagaki teaches a control method for a robot having a manipulator (Fig. 1 and 4) comprising:
(a) measuring a misregistration index value relating to misregistration of a distal end portion of the manipulator (Fig. 1 and para 0023 wherein the acceleration sensor 40 measures vibration, which is the vibration of the working unit 31 of the end effector 30) 
by controlling the manipulator to perform a test operation (Fig. 4, and para 0035 wherein the controller 21 carries out a process of data collection to reduce vibration; “in order to reduce the vibration of the working unit 31 of the end effector 30, the controller 21 carries out the following process on the basis of the vibration analysis program 23b, the operation program 23d, and the operation setting program 23e”); and 
(b) setting a limit value for an operation of the manipulator (Para 0099 wherein the controller 21, on the basis of the operation setting program 23e, creates a control command causing the robot 10 to perform the operation specified in the step S3-4 (step S3-5), and resets the operation program 23d using the control command that has been crated (step S3-6)”
to prevent the misregistration index value from exceeding a predetermined threshold value (Para 0099 and 0100 wherein the controller repeats the steps including creating control commands until the vibration is below the threshold; “the controller 21 repeats the steps S3-2 to S3-6 until the vibration of the working unit 31 of the end effector 30 becomes lower than the reference value (step S3-7)”.
However, Inagaki does not teach that the mobile robot has a movable platform and a manipulator mounted in the movable platform.
Saito teaches a robot with a movable platform and a manipulator mounted in the movable platform (Fig. 2 col2 lines 4-10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Inagaki’s teachings having a robot with manipulator to incorporate Saito’s teachings of a movable platform and a manipulator mounted in the movable platform in order to allow robot to move to different locations.
Regarding claim 4, modified Inagaki teaches all the elements of claim 1. Inagaki further teaches the control method according to claim 1, wherein the misregistration index value is a value indicating vibration of the distal end portion of the manipulator (Fig. 1 and para 0023 wherein the acceleration sensor 40 measures vibration, which is the vibration of the working unit 31 of the end effector 30).
Regarding claim 5, modified Inagaki teaches all the elements of claim 4. Inagaki further teaches control method according to claim 4, wherein the value indicating vibration of the distal end portion of the manipulator is an overshoot amount of vibration measured by a vibration sensor attached to the distal end portion (Fig. 4, para 0023, 0099 and 0100 wherein the controller recognizes the vibration amount is above the reference threshold (i.e. overshoot), measured by the vibration sensor”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (US 20190255709 A1) hereinafter Inagaki and Saito (US 10948917 B2) hereinafter Saito in view of Okuda (EP 1468775 A1) hereinafter Okuda.
Regarding claim 6, modified Inagaki teaches all the elements of claim 1 including a limit value for an operation of the manipulator (Para 0099). However, it does not teach that the limit value includes the maximum acceleration/deceleration.
Okuda teaches having a maximum acceleration in order to suppress vibration (Fig. 1 and para 0005 - 0006, “the laser machining robot restricts and controls an acceleration and a jerk (the rate of change of acceleration) for moving of the laser machining robot not to exceed a preset maximum acceleration and a maximum jerk during the laser machining, respectively. Namely, by thus controlling, when the robot passes through a part (e. g., a corner) in which the acceleration or deceleration of the laser machining robot tends to be increased, the acceleration and the jerk are automatically suppressed, whereby a probability of generating a vibration is automatically suppressed”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Inagaki’s teachings having a limit value for an operation of the manipulator to incorporate Okuda’s teachings of using the maximum acceleration of the robot in order to suppress vibration of the robot.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (US 20190255709 A1) hereinafter Inagaki and Saito (US 10948917 B2) hereinafter Saito in view of Yoshino (US 20200108503 A1) hereinafter Yoshino.
Regarding claim 7, modified Inagaki teaches all the elements of claim 1. Inagaki also teaches the control method according to claim 1, further comprising (c) controlling the mobile robot to execute a work under the limit value (Fig. 6, Para 0074 and 0075 wherein “Subsequently, the controller 21 creates a control command causing the robot 10 on the basis of the operation setting program 23e to perform the operation specified in the step S2-4 (step S2-5) … the controller 21 repeats the steps S2-2 to S2-6 until the detected value that has been detected by the acceleration sensor 40 becomes lower than the reference value (step S2-7)”, 
wherein (c) includes: measuring the misregistration index value in the work (Fig. 1, 6 and para 0023and 0073 wherein the acceleration sensor 40 measures vibration of the working unit 31 of the end effector 30; “It should be noted that, when performing the step S2-4, the controller 21 may use only the vibration data of the robot 10 or may use only the vibration data of the end effector 30”).
Inagaki also teaches the controller repeats steps to control the vibration until the misregistration index value in the work does not exceed a predetermined reference value as mentioned earlier (Para 0099 and 0100 wherein the controller repeats the steps including creating control commands until the vibration is below the threshold; “the controller 21 repeats the steps S3-2 to S3-6 until the vibration of the working unit 31 of the end effector 30 becomes lower than the reference value (step S3-7)”.
However, modified Inagaki does not teach issuing a warning when the misregistration index value in the work exceeds a predetermined reference value. 
Yoshino teaches a controller that issues a warning when the misregistration index value (vibration) in the work exceeds a predetermined reference value (Para 0037 wherein “when the vibration remains greater than or equal to the threshold even after the exchange of the end effector 3 (YES in S102), the exchange process of the end effector is again executed (S103, S104). When there is no end effector 3 which can be exchanged, the process is completed (NO in S103). In this case, the controller 10 displays an error message, and requests the operator to take a countermeasure”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Inagaki’s teachings of mobile robot working under a limit value to incorporate Okuda’s teachings of issuing warning when the vibration remains greater than the threshold the robot in order to notify users to take countermeasures.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable Saito (US 10948917 B2) hereinafter Saito in view of Drexler (US 20190129425 A1) hereinafter Drexler.
Regarding claim 1, Saito teaches a control method for a mobile robot having a movable platform and a manipulator mounted on the movable platform (Fig. 2 col 1 lines 14-16, col2 lines 4-10), comprising:
(a) measuring a misregistration index value relating to misregistration of a distal end portion of the manipulator (Fig. 2, 3, Col 3 lines 25-28, col 11, 19-25 wherein the controller changes the moving velocity of the robot in accordance with the vibration; the angular sensor measures the vibration at the distal end of the robot arm). “With this configuration, it is possible to change the moving velocity in accordance with the amount of vibration at the movement destination, and thus to prevent the manipulator from falling over, for example … The acceleration sensor 10s1 mounted inside the link L at the leading end of the robot arm 10r can be used for the purpose of measuring the acceleration of the robot arm 10r with respect to the vehicle body 10b, and measuring vibrations of the robot arm 10r while the robot arm 10r operates such as holding an object”. 
by controlling the manipulator to perform a test operation (Fig. 4, col 10 lines 53-60 wherein the robot moves while the controller collects data); and
(b) setting a limit value for an operation of the manipulator to reduce the misregistration index (Fig 4, col 11 lines 1-5, wherein if the acceleration of the robot manipulator is at least a predetermined threshold, the controller transmits signal to reduce speed of the robot). However, Saito does not teach preventing the misregistration index value from exceeding a predetermined threshold value. 
Drexler teaches preventing the misregistration index value from exceeding a predetermined threshold value (Para 0061 wherein the safe mode limits the maximum speed of the robot when operating; “According to some embodiments, the safe mode may limit the maximum speed of the robotic equipment to a maximum speed that is below the maximum speed of the robot equipment when it is operating in the normal-travel mode”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Saito’s teachings setting a limit value for an operation of the manipulator to reduce the robot speed to incorporate Drexler’s teachings of limiting the maximum speed in order to keep the robot speed below the predetermined threshold.
Regarding claim 2, modified Saito teaches all the elements of claim 1.  Saito also teaches the misregistration index value is a value indicating misregistration of the movable platform (Fig 4, col 11 lines 1-5, wherein if the acceleration of the robot manipulator is at least a predetermined threshold, the controller transmits signal to reduce speed of the robot).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 10948917 B2) hereinafter Saito and Drexler (US 20190129425 A1) hereinafter Drexler in view of Rembisz (US 20210031385 A1) hereinafter Rembisz.
Regarding claim 3, modified Saito teaches all the elements of claim 2.  Saito also teaches the control method according to claim 2, wherein the value indicating misregistration of the movable platform is an acceleration (Col 12 lines 37-45, wherein the controlled value can be acceleration. “The object to be controlled is not limited to the moving velocity of the MoMa 10, and may also be the acceleration or a control gain of the MoMa 10, or a combination thereof”) or an angular velocity. 
However, Saito does not teach the acceleration is measured by an inertial sensor attached to the movable platform.
Rembisz teaches a mobile robot that includes an IMU attached to the movable platform to measure acceleration of the robot (Para 0048 and 0054 wherein “For instance, sensor(s) 112 may include an inertial measurement unit (IMU) … The velocity and acceleration sensed by the IMU may then be translated to that of robotic system 100 based on the location of the IMU”; “The body or the other components may include or carry sensor(s) 112. These sensors may be positioned in various locations on the robotic system 100, such as on a body, a head, a neck, a torso, a base, an arm, or an end effector, among other examples”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Saito’s teachings of using acceleration value to incorporate Drexler’s teachings of having an IMU attached to the mobile platform to get the acceleration value of the robot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gomi (US 20160176047 A1) teaches a robot that detects the angular velocity or acceleration of the arm in a region, where the vibration in the arm is at the maximum and another inertia sensor detects the angular velocity or acceleration of the second arm in a region, where the vibration in the second arm is at the maximum in order to suppress vibration.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR KC whose telephone number is (571)272-7337. The examiner can normally be reached M-F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR KC/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664